DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-43 are pending in this application.
Claims 1-25 were previously cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9766906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The previous 102 rejections to the claims 26-43 have been withdrawn in response to the petition decision that was mailed on 01/14/2022.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 26, 32 and 38,

Kaneda et al. (US 2005/0044104 A1) teaches evaluating a plurality of collaborative systems for suitable hosting according to attributes and selecting a system from the plurality of collaborative systems according to the evaluation. –paras [0060], [0081], Fig. 1 & 6 of Kaneda.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 26, 32 and 38 specific to the other limitations combination with:
identifying, by the sharing system, a plurality of collaborative systems to which the owner has write access;
evaluating each of a plurality of selected collaborative systems for suitability hosting the artifact according to a plurality of attributes of the artifact;
selecting a first collaborative system from the plurality of collaborative systems according to the evaluating;


Dependent claims 27-31, 33-37 and 39-43 are allowed as they depend from allowable independent claim 26 or 33 or 38

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495            

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495